19 F.3d 10
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas E. CLARK, Plaintiff Appellant,v.BALTIMORE MUNICIPAL GOLD CORPORATION;  Mayor and CityCouncil of Baltimore, Defendants Appellees.
No. 93-2531.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 17, 1994.Decided:  March 7, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-93-2483-HM).
Thomas H. Clark, appellant pro se.
Ronald Dicky Byrd, Baltimore Gas & Electric Company, Michael Allan Fry, Assistant Solicitor, Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Clark v. Baltimore Municipal Golf Corp., No. CA-93-2483-HM (D. Md. Nov. 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.